Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.25 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the Agreement) is made and entered into this 1 st day of June, 1999 by and between OMNICARE MANAGEMENT COMPANY, INC. (the Company) and JEFFREY M. STAMPS, R.Ph. (Employee). WHEREAS, Omnicare Management Company, Inc. desires to employ Employee effective June 1, 1999, under the terms and conditions of this Agreement for the purposes of providing services in connection with the institutional pharmacy business and other businesses (referred to-collectively as the Business) conducted by Omnicare Management Company, Inc. and its affiliated and subsidiary companies (collectively referred to as Omnicare), and Employee desires to be employed for that purpose; THEREFORE, in consideration of these recitals and the mutual covenants and agreements hereinafter set forth, the parties hereto agree as follows: SECTION 1. EMPLOYMENT 1.1 Duties . Effective June 1, 1999, the Company shall employ Employee as Senior Regional Vice President of Operations for the term of this Agreement. Employee shall have such duties as may from time to time be assigned to him by the Board of Directors of the Company (Board of Directors) or its designee. Performance . Employee shall devote his exclusive and full professional time and attention to his duties as an employee of the Company and shall perform such duties in an efficient, trustworthy and businesslike manner. Employee will not render to others any service of any kind for compensation with the exception of activities which are approved in writing by the Board of Directors or its designee. SECTION 2. COMPENSATION, BENEFITS AND EXPENSES 2.1 Base Salary . The Company shall pay to Employee a salary (Base Salary) of $190,000 per annum payable in equal bi-weekly installments, or more frequently if the Board of Directors determines that such salary shall be paid in more frequent installments. Employees Base Salary will be reviewed every 14 months, and may be adjusted at the Companys discretion taking into consideration Employees performance, Company performance and general economic conditions. 2.2 Executive Benefits Program . Employee will be eligible to participate in the benefits program provided by the Company to its senior executives. In addition, commencing in 1996 the Company will contribute annually an amount equal to 6% of Employees Base Salary plus cash bonus to a Rabbi Trust which will vest in five equal annual installments commencing one year following the date each such contribution should be made, such contribution will be credited at least 120 days after the end of each calendar year. 2.3 Reimbursement of Business Expenses . The Company shall reimburse Employee for all authorized, ordinary and necessary business expenses incurred by him in connection with the Business. Reimbursement of such expenses shall be paid upon submission by Employee to the Company of vouchers itemizing such expenses in a form satisfactory to the Company, properly identifying the nature and business purpose of any expenditures pursuant to the expense policy of the Company. 2.4 Annual Bonus . Employee shall be eligible to receive a target bonus ranging from a minimum of 52.6% up to a maximum of 131.6% of Employees base pay of $190,000. The amount of the bonus shall be based upon the achievement by Employee of operating profit (including rebates but before goodwill amortization) goals set for Employee by the President and Executive Vice President of Operations. In no event will Employees bonus be less than $75,000. SECTION 3. TERM OF EMPLOYMENT 3.1 Term . The initial term of employment of Employee pursuant to this Agreement shall commence on June 1, 1999, and shall continue for a period of three years, until May 31, 2002. This Agreement will automatically renew at the end of the initial term for an additional one year term, and shall continue to automatically renew for successive one year terms, unless at least 90 days prior to the end of any of any term, either party notifies the other of his or its intention not to renew. Notwithstanding the foregoing, this Agreement may be terminated at any time as described in Sections 3.2 through 3.5 hereof. Termination by the Company for Cause . The Company shall have the right to terminate this Agreement by written notice for the following causes (a Termination for Cause): (a) Conduct which is materially detrimental to the Companys reputation, goodwill or business operations; (b) Gross or habitual neglect of Employees duties or obligations or breach of such duties, or misconduct in discharging such duties; (c) Employees repeated absence from his duties without the consent of the Executive Vice President of Operations of the Company; (d) Employees failure or refusal to comply with the policies, standards and regulations of the Company or to follow the directions of the President of the Company in complying with those policies, standards and regulations; (e) Breach or threatened breach of the restrictive covenants set forth in Section 5 of this Agreement; (f) Commission by Employee of any act of fraud or dishonesty; (g) Conviction of Employee for, or entry of a plea of guilty or nolo contendere by Employee with respect to, any criminal act. Upon any Termination for Cause, all payments to Employee under Section 2 of this Agreement shall cease immediately, with the exception of reimbursement of authorized, ordinary and necessary business expenses already incurred, and any compensation already earned or vested as of that date. 3.3 Termination by the Company Due to Disability or Death . Employee acknowledges that his duties pursuant to this Agreement, including without limitation Section 1.1, constitute the essential functions of his job. If Employee is unable to perform his duties under this Agreement by reason of illness or other physical or mental disability, the Company may notify him that an event of disability (Event of Disability) exists, whereupon, provided he remains disabled, Employee shall continue to receive the compensation described in Section 2 hereof for a period of three months after the date of the Event of Disability.
